COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      The City of Houston v. Stephon Lamar Davis

Appellate case number:    01-13-00600-CV

Trial court case number: 45977

Trial court:              239th District Court of Brazoria County

       The en banc court, Justices Massengale and Huddle not participating, previously voted to
deny appellee’s motion to recuse. The en banc court subsequently considered the merits of
appellee’s “Opposed Motion for En Banc Rehearing” and has unanimously voted to deny the
motion. It is ordered that the motion is denied.

 Judge’s signature:    /s/ Rebeca Huddle
                       Acting for the En Banc Court*

 Date: May 29, 2014




 *En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
 Bland, Sharp, Massengale, Brown, and Huddle.